ROBB, Associate Justice.
Appeal from a decree in the Supreme Court of the District of Columbia dismissing appellant’s bill to restrain appellee, in his capacity as Chief of Engineers of the United States Army, from enforcing a regulation requiring a permit for the operation of public vehicles for hire in Potomac Park, pending-the determination of a proceeding against appellant in the police court based upon such regulation.
The case is ruled by our decision in Cave et al. v. Rudolph, Commissioner of the District of Columbia, - App. D. C. -, 287 Fed. 989 decided March 5, 1923, in which similar action by the trial court was sustained upon the ground that a plain and adequate remedy at law *639existed. In that case it was sought to restrain the commissioners from enforcing a police regulation prohibiting drivers of public vehicles for hire from stopping or loitering upon a street except at hack stands or taking on or discharging passengers. There no prosecution had been commenced, while the declared purpose of this proceeding is to stay the hand of the official until the prosecution is terminated. This difference, under the facts disclosed, is immaterial, since no ground for equitable relief is made to appear. Davis & Farnum Mfg. Co. v. Los Angeles, 189 U. S. 207, 218, 23 Sup. Ct. 498, 47 L. Ed. 778; Dobbins v. Los Angeles, 195 U. S. 223, 241, 25 Sup. Ct. 18, 49 L. Ed. 169. Moreover, the statement is made by the district attorney in his brief that the prosecution to which appellant alludes in his bill “terminated on June 14, 1922, by appellant agreeing to forfeit $5, which he did.” Appellant’s remedy was through the prosecution of a writ of error to this court.
,The decree is affirmed, with costs.
Affirmed.